Exhibit 99.1 Table of Contents Page Report of Independent Registered Public Accounting Firm 3 Combined Balance Sheets as of December 31, 2011 and 2010 4 Combined Statements of Operations for the Years Ended December 31, 2011 and 2010 5 Combined Statements of Equity for the Years Ended December 31, 2011 and 2010 6 Combined Statements of Cash Flows for the Years Ended December 31, 2011 and 2010 7 Notes to Combined Financial Statements 8 Report of Independent Registered Public Accounting Firm To the Stockholders and Members of Green Wire, LLC Green Wire Outsourcing, Inc. Orbit Medical Response, LLC Rapid Medical Response, LLC We have audited the accompanying combined balance sheets of Green Wire, LLC, Green Wire Outsourcing, Inc., Orbit Medical Response, LLC and Rapid Medical Response, LLC (collectively, the Company) as of December 31, 2011 and 2010 and the related statements of operations, equity and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the combined financial position of Green Wire, LLC, Green Wire Outsourcing, Inc., Orbit Medical Response, LLC and Rapid Medical Response, LLC as of December31, 2011 and 2010 and the results of their operations and their cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ Tanner LLC Salt Lake City, Utah January 15, 2013 3 GREEN WIRE, LLC GREEN WIRE OUTSOURCING, INC. ORBIT MEDICAL RESPONSE, LLC RAPID MEDICAL RESPONSE, LLC COMBINED BALANCE SHEETS AS OF DECEMBER 31, 2 Assets Current assets: Cash $ $ Accounts receivable Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Commitments and contingencies Equity: Common stock, $0.0229 par value, 200,000 shares authorized; 50,000 shares outstanding Additional paid-in capital Accumulated deficit ) ) Total equity Total liabilities and equity $ $ See accompanying notes to combined financial statements. 4 GREEN WIRE, LLC GREEN WIRE OUTSOURCING, INC. ORBIT MEDICAL RESPONSE, LLC RAPID MEDICAL RESPONSE, LLC COMBINED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Revenues $ $ Cost of revenues ) ) Gross margin (deficit) ) Selling, general and administrative expenses Net loss $ ) $ ) See accompanying notes to combined financial statements. 5 GREEN WIRE, LLC GREEN WIRE OUTSOURCING, INC. ORBIT MEDICAL RESPONSE, LLC RAPID MEDICAL RESPONSE, LLC COMBINED STATEMENTS OF EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Green Wire Outsourcing, Inc. Common Stock Additional Paid-In Accumulated Total Shares Amount Capital Deficit Equity Balance as of January 1, 2010 - $
